
	

113 HR 4418 IH: Expanding the Availability of Medicare Data Act
U.S. House of Representatives
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4418
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2014
			Mr. Ryan of Wisconsin (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to increase access to Medicare data.
	
	
		1.Short titleThis Act may be cited as the Expanding the Availability of Medicare Data Act.
		2.Expanding availability of Medicare data
			(a)Expanding uses of Medicare data by qualified entities
				(1)Additional analyses
					(A)In generalSubject to subparagraph (B), to the extent consistent with applicable information, privacy,
			 security, and disclosure laws (including paragraph (3)), notwithstanding
			 paragraph (4)(B) of section 1874(e) of the Social Security Act (42 U.S.C.
			 1395kk(e)) and the second sentence of paragraph (4)(D) of such section,
			 beginning July 1, 2015, a qualified entity may use the combined data
			 described in paragraph (4)(B)(iii) of such section received by such entity
			 under such section, and information derived from the evaluation described
			 in such paragraph (4)(D), to conduct additional non-public analyses (as
			 determined appropriate by the Secretary) and provide or sell such analyses
			 to authorized users for non-public use (including for the purposes of
			 assisting providers of services and suppliers to develop and participate
			 in quality and patient care improvement activities, including developing
			 new models of care).
					(B)Limitations with respect to analyses
						(i)EmployersAny analyses provided or sold under subparagraph (A) to an employer described in paragraph
			 (9)(A)(iii) may only be used by such employer for purposes of providing
			 health insurance to employees and retirees of the employer.
						(ii)Health insurance issuersA qualified entity may not provide or sell an analysis to a health insurance issuer described in
			 paragraph (9)(A)(iv) unless the issuer is providing the qualified entity
			 with data under section 1874(e)(4)(B)(iii) of the Social Security Act (42
			 U.S.C. 1395kk(e)(4)(B)(iii)).
						(2)Access to certain data
					(A)AccessTo the extent consistent with applicable information, privacy, security, and disclosure laws
			 (including paragraph (3)), notwithstanding paragraph (4)(B) of section
			 1874(e) of the Social Security Act (42 U.S.C. 1395kk(e)) and the second
			 sentence of paragraph (4)(D) of such section, beginning July 1, 2015, a
			 qualified entity may—
						(i)provide or sell the combined data described in paragraph (4)(B)(iii) of such section to authorized
			 users described in clauses (i), (ii), and (v) of paragraph (9)(A) for
			 non-public use, including for the purposes described in subparagraph (B);
			 or
						(ii)subject to subparagraph (C), provide Medicare claims data to authorized users described in clauses
			 (i), (ii), and (v), of paragraph (9)(A) for non-public use, including for
			 the purposes described in subparagraph (B).
						(B)Purposes describedThe purposes described in this subparagraph are assisting providers of services and suppliers in
			 developing and participating in quality and patient care improvement
			 activities, including developing new models of care.
					(C)Medicare claims data must be provided at no costA qualified entity may not charge a fee for providing the data under subparagraph (A)(ii).
					(3)Protection of information
					(A)In generalExcept as provided in subparagraph (B), an analysis or data that is provided or sold under
			 paragraph (1) or (2) shall not contain information that individually
			 identifies a patient.
					(B)Information on patients of the provider of services or supplierTo the extent consistent with applicable information, privacy, security, and disclosure laws, an
			 analysis or data that is provided or sold to a provider of services or
			 supplier under paragraph (1) or (2) may contain information that
			 individually identifies a patient of such provider or supplier, including
			 with respect to items and services furnished to the patient by other
			 providers of services or suppliers.
					(C)Prohibition on using analyses or data for marketing purposesAn authorized user shall not use an analysis or data provided or sold under paragraph (1) or (2)
			 for marketing purposes.
					(4)Data use agreementA qualified entity and an authorized user described in clauses (i), (ii), and (v) of paragraph
			 (9)(A) shall enter into an agreement regarding the use of any data that
			 the qualified entity is providing or selling to the authorized user under
			 paragraph (2). Such agreement shall describe the requirements for privacy
			 and security of the data and, as determined appropriate by the Secretary,
			 any prohibitions on using such data to link to other individually
			 identifiable sources of information. If the authorized user is not a
			 covered entity under the rules promulgated pursuant to the Health
			 Insurance Portability and Accountability Act of 1996, the agreement shall
			 identify the relevant regulations, as determined by the Secretary, that
			 the user shall comply with as if it were acting in the capacity of such a
			 covered entity.
				(5)No redisclosure of analyses or data
					(A)In generalExcept as provided in subparagraph (B), an authorized user that is provided or sold an analysis or
			 data under paragraph (1) or (2) shall not redisclose or make public such
			 analysis or data or any analysis using such data.
					(B)Permitted redisclosureA provider of services or supplier that is provided or sold an analysis or data under paragraph (1)
			 or (2) may, as determined by the Secretary, redisclose such analysis or
			 data for the purposes of performance improvement and care coordination
			 activities but shall not make public such analysis or data or any analysis
			 using such data.
					(6)Opportunity for providers of services and suppliers to reviewPrior to a qualified entity providing or selling an analysis to an authorized user under paragraph
			 (1), to the extent that such analysis would individually identify a
			 provider of services or supplier who is not being provided or sold such
			 analysis, such qualified entity shall provide such provider or supplier
			 with the opportunity to appeal and correct errors in the manner described
			 in section 1874(e)(4)(C)(ii) of the Social Security Act (42 U.S.C.
			 1395kk(e)(4)(C)(ii)).
				(7)Assessment for a breach
					(A)In generalIn the case of a breach of a data use agreement under this section or section 1874(e) of the Social
			 Security Act (42 U.S.C. 1395kk(e)), the Secretary shall impose an
			 assessment on the qualified entity both in the case of—
						(i)an agreement between the Secretary and a qualified entity; and
						(ii)an agreement between a qualified entity and an authorized user.
						(B)AssessmentThe assessment under subparagraph (A) shall be an amount up to $100 for each individual entitled
			 to, or enrolled for, benefits under part A of title XVIII of the Social
			 Security Act or enrolled for benefits under part B of such title—
						(i)in the case of an agreement described in subparagraph (A)(i), for whom the Secretary provided data
			 on to the qualified entity under paragraph (2); and
						(ii)in the case of an agreement described in subparagraph (A)(ii), for whom the qualified entity
			 provided data on to the authorized user under paragraph (2).
						(C)Deposit of amounts collectedAny amounts collected pursuant to this paragraph shall be deposited in Federal Supplementary
			 Medical Insurance Trust Fund under section 1841 of the Social Security Act
			 (42 U.S.C. 1395t).
					(8)Annual reportsAny qualified entity that provides or sells an analysis or data under paragraph (1) or (2) shall
			 annually submit to the Secretary a report that includes—
					(A)a summary of the analyses provided or sold, including the number of such analyses, the number of
			 purchasers of such analyses, and the total amount of fees received for
			 such analyses;
					(B)a description of the topics and purposes of such analyses;
					(C)information on the entities who received the data under paragraph (2), the uses of the data, and
			 the total amount of fees received for providing, selling, or sharing the
			 data; and
					(D)other information determined appropriate by the Secretary.
					(9)DefinitionsIn this subsection and subsection (b):
					(A)Authorized userThe term authorized user means the following:
						(i)A provider of services.
						(ii)A supplier.
						(iii)An employer (as defined in section 3(5) of the Employee Retirement Insurance Security Act of 1974).
						(iv)A health insurance issuer (as defined in section 2791 of the Public Health Service Act).
						(v)A medical society or hospital association.
						(vi)Any entity not described in clauses (i) through (v) that is approved by the Secretary (other than
			 an employer or health insurance issuer not described in clauses (iii) and
			 (iv), respectively, as determined by the Secretary).
						(B)Provider of servicesThe term provider of services has the meaning given such term in section 1861(u) of the Social Security Act (42 U.S.C.
			 1395x(u)).
					(C)Qualified entityThe term qualified entity has the meaning given such term in section 1874(e)(2) of the Social Security Act (42 U.S.C.
			 1395kk(e)).
					(D)SecretaryThe term Secretary means the Secretary of Health and Human Services.
					(E)SupplierThe term supplier has the meaning given such term in section 1861(d) of the Social Security Act (42 U.S.C.
			 1395x(d)).
					(b)Access to Medicare data by qualified clinical data registries To facilitate quality improvement
				(1)Access
					(A)In generalTo the extent consistent with applicable information, privacy, security, and disclosure laws,
			 beginning July 1, 2015, the Secretary shall, at the request of a qualified
			 clinical data registry under section 1848(m)(3)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(m)(3)(E)), provide the data described in
			 subparagraph (B) (in a form and manner determined to be appropriate) to
			 such qualified clinical data registry for purposes of linking such data
			 with clinical outcomes data and performing risk-adjusted, scientifically
			 valid analyses and research to support quality improvement or patient
			 safety, provided that any public reporting of such analyses or research
			 that identifies a provider of services or supplier shall only be conducted
			 with the opportunity of such provider or supplier to appeal and correct
			 errors in the manner described in subsection (a)(6).
					(B)Data describedThe data described in this subparagraph is—
						(i)claims data under the Medicare program under title XVIII of the Social Security Act; and
						(ii)if the Secretary determines appropriate, claims data under the Medicaid program under title XIX of
			 such Act and the State Children's Health Insurance Program under title XXI
			 of such Act.
						(2)FeeData described in paragraph (1)(B) shall be provided to a qualified clinical data registry under
			 paragraph (1) at a fee equal to the cost of providing such data. Any fee
			 collected pursuant to the preceding sentence shall be deposited in the
			 Centers for Medicare & Medicaid Services Program Management Account.
				(c)Expansion of data available to qualified entitiesSection 1874(e) of the Social Security Act (42 U.S.C. 1395kk(e)) is amended—
				(1)in the subsection heading, by striking Medicare; and
				(2)in paragraph (3)—
					(A)by inserting after the first sentence the following new sentence: Beginning July 1, 2015, if the Secretary determines appropriate, the data described in this
			 paragraph may also include standardized extracts (as determined by the
			 Secretary) of claims data under titles XIX and XXI for assistance provided
			 under such titles for one or more specified geographic areas and time
			 periods requested by a qualified entity.; and
					(B)in the last sentence, by inserting or under titles XIX or XXI before the period at the end.
					(d)Revision of placement of feesSection 1874(e)(4)(A) of the Social Security Act (42 U.S.C. 1395kk(e)(4)(A)) is amended, in the
			 second sentence—
				(1)by inserting , for periods prior to July 1, 2015, after deposited; and
				(2)by inserting the following before the period at the end: , and, beginning July 1, 2015, into the Centers for Medicare & Medicaid Services Program Management Account.
				
